*391Opinión disidente y concurrente del
Juez Asociado Señor Rivera García.
Hoy la mayoría del Tribunal resuelve erróneamente que la Ley Núm, 115-1991, infra, no impone responsabilidad personal sobre los agentes de un patrono. El criterio mayo-ritario entiende que el objetivo de la ley es disponer que aquellos empleados agraviados por la conducta proscrita de su patrono tengan una causa de acción únicamente contra este. De manera que la definición de “patrono” no se hace extensiva para crear una causa de acción contra los supervisores, oficiales, administradores y agentes por lo que estos no responden en su carácter personal. Por enten-der que este curso decisorio es contrario al estado de dere-cho disiento muy respetuosamente de la pauta del dictamen de la Mayoría. A mi juicio, la Ley Núm. 115-1991 sí esta-blece una causa de acción individual contra los agentes de una compañía que incurran en actos de represalia contra algún empleado. Consecuentemente, entiendo que los re-medios provistos en esta ley son oponibles a todo supervisor, oficial, administrador y agente de una empresa por aquellos actos que estos hayan ejecutado, así como al pa-trono real del empleado afectado. Conforme a ello y en des-acuerdo con la Mayoría, procedo a presentar un breve re-sumen de los hechos acontecidos en el presente caso, según las alegaciones de las partes.
f — I
El Sr. Héctor Santiago Nieves (señor Santiago Nieves) comenzó a laborar como Gerente General y Consultor de Braulio Agosto Motors, Inc. el 1 de enero de 2011. A inicios del 2012, el Área de Rentas Internas del Negociado de Au-ditoría Fiscal del Departamento de Hacienda (Departa-*392mentó de Hacienda) auditó a Braulio Agosto Motors, Inc. en relación con sus gestas en tomo al Impuesto de Venta y Uso (IVU), para el periodo de enero a diciembre de 2009. Durante este proceso de investigación, el señor Santiago Nieves fue la persona encargada de producir los documen-tos y la información que el Departamento de Hacienda requirió.
El 30 mayo de 2012, el Departamento de Hacienda le notificó a Braulio Agosto Motors, Inc. un informe prelimi-nar en el que le imputó dejar de requerir y retener copia del certificado de exención, u otra documentación que evi-denciara el derecho a la exención del IVU, así como dejar de remitir el referido impuesto.(1) Según alega el señor Santiago Nieves, el informe preliminar señaló que Braulio Agosto Motors, Inc. podía enfrentar multas ascendentes a $373,092.40, como consecuencia de las deficiencias encontradas. El Departamento de Hacienda le concedió a la compañía cinco días para realizar cualquier alegación concerniente al informe preliminar. (2)
En respuesta, el señor Santiago Nieves coordinó varias reuniones con los contadores de Braulio Agosto Motors, Inc. dirigidas a analizar el contenido del informe prelimi-nar y establecer un plan de acción. De igual forma, este sugirió calendarizar reuniones con los representantes del Departamento de Hacienda para discutir los hallazgos de la investigación y proveerles la información necesaria que le permitiera a la agencia disminuir el monto de las pena-lidades impuestas.
El 21 de jimio de 2012, el Sr. Braulio Agosto Vega y la Sra. Norma Agosto Flores, dueño y entonces Presidenta de Braulio Agosto Motors, Inc., respectivamente, (en conjunto, los recurridos) convocaron una reunión con el señor Santiago Nieves. Aduce este último que, durante la reunión, los recurridos lo acusaron de haber manejado incorrecta-*393mente los procesos ante el Departamento de Hacienda. Asi-mismo, arguye que le recriminaron que el proceso les costa-ría mucho dinero y que sería él quien tendría que asumir la responsabilidad y las consecuencias de la auditoría.(3) Por su parte, los recurridos aducen que el propósito de la reu-nión fue discutir el pobre desempeño del señor Santiago Nieves como Gerente General de Braulio Agosto Motors, Inc.(4)
Cuatro días más tarde, específicamente el 25 de junio de 2012, la señora Agosto Plores invitó al señor Santiago Nieves a su oficina. Este alega que, una vez allí, la señora Agosto Flores hizo referencia a la reunión de 21 de junio de 2012 y acto seguido le informó que el señor Agosto Vega había decidido relevarlo de sus funciones. Como conse-cuencia, le entregó una carta de despido, efectivo de ma-nera inmediata. (5)
El 11 de diciembre de 2012, el señor Santiago Nieves presentó ante el Tribunal de Primera Instancia una quere-lla contra Braulio Agosto Motors, Inc. y los recurridos, en-tre otros, por despido injustificado, represalias y daños y perjuicios.(6) En síntesis, alegó que su despedido fue injus-tificado y en represalia por haber colaborado con la inves-tigación del Departamento de Hacienda. Por ello, reclamó el pago de una mesada de $20,247.99, según el remedio provisto en la Ley Núm. 80 de 30 de mayo de 1976,(7) re-sarcimiento por los daños y perjuicios sufridos, incluyendo los salarios y beneficios dejados de percibir, así como la reinstalación en su empleo, como lo dispone la Ley Núm. 115-1991,(8) conocida como Ley de Acción por Represalia del Patrono, además de solicitar una compensación de *394$300,000 al amparo de los Arts. 1802 y 1803 del Código Civil.(9)
En su contestación a la querella,(10) los recurridos sostu-vieron que el señor Santiago Nieves no colaboró con la in-vestigación realizada por el Departamento de Hacienda, sino que meramente facilitó la documentación e informa-ción requerida durante la auditoría. Ello, en el ejercicio de sus funciones como Gerente General de Braulio Agosto Motors, Inc. Agregaron que esa labor la realizó en conjunto a la Sra. Joseline Álvarez, Gerente de Contabilidad de Brau-lio Agosto Motors, Inc., y que, al momento de la contesta-ción de la querella, esta continuaba trabajando para la empresa. Asimismo, explicaron que el Departamento de Hacienda no había efectuado ninguna notificación de defi-ciencias ni le había impuesto penalidad alguna a Braulio Agosto Motors, Inc. Por último, sostuvieron que los asun-tos discutidos en la reunión de 21 de junio de 2012 estuvie-ron relacionados con el pobre desempeño y ejecutorias del señor Santiago Nieves. Concluyeron que su despido no fue en represalia ni en contravención a la Ley Núm. 80, supra.(11)
Así las cosas, y luego de varios trámites procesales, el 23 de abril de 2013, el Tribunal de Primera Instancia le ordenó al señor Santiago Nieves que explicase por qué de-mandó a la señora Agosto Flores y al señor Agosto Vega en su carácter personal. (12) El foro primario cuestionó que de *395probarse que su despido fue injustificado sería su expa-trono, Braulio Agosto Motors, Inc., quien debía responderle. (13)
En cumplimiento con la referida orden, el señor Santiago Nieves presentó una moción(14) en la que se allanó al hecho de que su reclamación al amparo de la Ley Núm. 80, supra, solo podía ser dirigida en contra de su expatrono, Braulio Agosto Motors, Inc. Sin embargo, argumentó que la definición de “patrono” provista en la Ley Núm. 115-1991 incluye a los agentes de este. Razonó, por lo tanto, que ello implicaba que los agentes de un patrono que to-men represalias contra los empleados de la empresa a la que representan, pueden ser demandados en su carácter personal. Además, expresó que la alegada conducta torti-cera de los recurridos le ocasionó daños que lo hacían acreedor de los remedios provistos por el Art. 1802, supra, por ser independientes a la causa de acción al amparo de las leyes laborales enunciadas.
De su parte, los recurridos presentaron una réplica a la moción en cumplimiento de orden(15) del señor Santiago Nieves, en la que discutieron que los remedios provistos en la Ley Núm. 115-1991 son oponibles únicamente al patrono del empleado que reclama y no a sus supervisores, oficia-les, agentes o representantes de este, en su carácter individual. Reconoció que la controversia no había sido atendida por este Tribunal, por lo que sustentó su conclu-sión en varias sentencias del Tribunal de Apelaciones y del Tribunal Federal para el Distrito de Puerto Rico que resol-vieron que la Ley Núm. 115-1991 no provee una causa de acción contra los agentes del patrono. Concluyeron que ese estatuto no impone responsabilidad directa a los agentes, sino que pretende responsabilizar a los patronos por las actuaciones discriminatorias de los representantes de *396estos. En relación con la reclamación al amparo del Art. 1802, supra, agregaron que no procedía toda vez que el señor Santiago Nieves presentó su querella basándose úni-camente en el supuesto despido por represalia. Explicaron que al no existir alegaciones de actos torticeros indepen-dientes al despido, los recurridos debían ser excluidos como partes demandadas.
Ante los argumentos de los recurridos, el señor Santiago Nieves presentó una dúplica(16) en la que resaltó que exis-tían discrepancias entre las determinaciones de distintos paneles del Tribunal de Apelaciones. Del mismo modo, se-ñaló que existían discordancias entre distintas sentencias del Tribunal Federal para el Distrito de Puerto Rico en tomo a la controversia que nos ocupa. A modo de ejemplo, citó varias sentencias de ambos foros judiciales en las que se decretó que sí procedía imponerles responsabilidad personal a los agentes de un patrono que violen las disposicio-nes de la Ley Núm. 115-1991.
El Tribunal de Primera Instancia acogió los plantea-mientos de los recurridos y, el 9 de octubre de 2013, notificó una sentencia parcial en la que desestimó con perjuicio la reclamación de despido injustificado, represalias y daños y perjuicios contra la señora Agosto Flores y el señor Agosto Vega, en su carácter personal. (17)
Oportunamente, el 7 de noviembre de 2013, el señor Santiago Nieves acudió ante el Tribunal de Apelaciones(18) En sus respectivos escritos, ambas partes reiteraron las postu-ras hasta ahora descritas en cuanto a las reclamación de una causa de acción al amparo de la Ley Núm. 115-1991 y el Art. 1802 del Código Civil, supra, contra la señora Agosto Flores y el señor Agosto Vega, en su capacidad individual.
Mediante sentencia que notificó el 17 de marzo de 2014, el foro apelativo intermedio confirmó el dictamen *397recurrido.(19) Según explicó, la Ley Núm. 115-1991 contem-pla que la acción por represalia sea presentada únicamente contra el patrono. Razonó que la represalia que puede ejer-cerse contra un empleado ocurre en el descargo de la función de algún empleado, gerencial, agente o representante del patrono y del interés de este. Por ello, concluyó que la causa de acción al amparo de la Ley Núm. 115-1991 no se extiende a los agentes o representantes del patrono en su carácter personal.
Del mismo modo, declaró improcedente la reclamación de daños y perjuicios al amparo del Art. 1802 del Código Civil, supra. Concluyó que cuando existe una ley especial de tipo laboral en el contexto del remedio solicitado, en ese caso la Ley Núm. 115-1991, no procede la utilización de los reme-dios provistos en otras disposiciones generales, tales como los contemplados en el Art. 1802 del Código Civil, supra.
En desacuerdo con el dictamen, el 16 de abril de 2014, el señor Santiago Nieves acudió ante esta Curia(20) y alegó que el Tribunal de Apelaciones cometió dos errores. Primero, que erró al concluir que los remedios contemplados en la Ley Núm. 115-1991 no son oponibles a los agentes o repre-sentantes del patrono en su carácter personal. Segundo, que fue un error desestimar la causa de acción por daños y per-juicios al amparo del Art. 1802 del Código Civil, supra.
Expedido el recurso, ambas partes han presentado sus respectivos alegatos. Así las cosas, procedemos a elaborar el marco jurídico aplicable a las controversias reseñadas.
1 — i HH
A. Al momento de interpretar una pieza legislativa, si el lenguaje es claro y libre de ambigüedad, el texto de la ley *398es la expresión por excelencia de la intención del legislador.(21) Si la letra de la ley es clara, no debe ser me-nospreciada bajo el pretexto de cumplir su espíritu.(22) Por el contrario, de surgir alguna ambigüedad en el texto del esta-tuto, el tribunal debe auscultar, averiguar, precisar y deter-minar cuál ha sido la voluntad legislativa.(23) Así, debe ase-gurarse de que la interpretación cumple con los propósitos legislativos y atribuye un sentido que asegura el resultado que originalmente se quiso obtener. (24) Del mismo modo, no podemos perder de vista que la interpretación y aplicación de cualquier estatuto debe hacerse en comunión con el pro-pósito social que lo inspira, sin desvincularlo de la realidad y del problema humano que persigue resolver.(25) La obliga-ción fundamental de los tribunales, al interpretar una ley, es alcanzar la efectividad de la intención legislativa.(26)
Por otra parte, este Tribunal ha reiterado que las leyes laborales son de carácter remedial y tienen un propósito eminentemente social y reparador.(27) Estas sirven como instrumento protector de la clase trabajadora contra los actos discriminatorios de sus patronos en el empleo. Es menester que este tipo de legislación sea interpretada de forma liberal, resolviendo toda duda a favor de aquéllos a quienes procura proteger. (28)
*399B. Mediante la aprobación de la Ley Núm. 115-1991, la Asamblea Legislativa promulgó, como política pública del Gobierno de Puerto Rico, la protección de los empleados frente a las represalias que puede tomar un patrono contra estos por proveer testimonio, expresión o información ante un foro judicial, legislativo o administrativo, para colaborar con estos foros.(29) El referido estatuto ampara a aquellos obreros que, tras realizar alguna de las actividades protegi-das, sean despedidos, amenazados o discriminados en rela-ción a los términos, las condiciones, las compensaciones, la ubicación, los beneficios o los privilegios de su empleo.(30)
Como remedio a las actuaciones de un patrono que incu-rre en alguna de las conductas prohibidas, el empleado puede instar una acción civil contra ese patrono dentro de tres años de la fecha cuando ocurrió la violación. (31) La tam-bién dispone que el empleado afectado podrá solicitar ser compensado por los daños reales sufridos, las angustias mentales, la restitución en el empleo, los salarios dejados de devengar, beneficios y el cobro de honorarios de abogado. Además, establece que la responsabilidad del patrono con relación a los daños y a los salarios dejados de devengar, será el doble de la cuantía que se determine causó la viola-ción a las disposiciones de esta ley,(32)
En su interés por conferir la mayor protección posible a los trabajadores, el legislador determinó que se impondría “responsabilidad criminal a los patronos que participan en la decisión de despedir a un empleado por [e]ste haber ofre-cido testimonio ante los distintos foros investigativos”. (Énfasis suplido).(33) Cónsono con ello, el Art. 4 del estatuto establece que:
*400Todo patrono que viole cualquiera de las disposiciones de las sees. 194 et seq. de este título incurrirá en delito grave y con-victo que fuere, será sancionado con pena de multa no menor de mil dólares ($1,000) ni mayor de cinco mil dólares ($5,000) y lo pena de reclusión por un término fijo de tres (3) años. De mediar circunstancias agravantes, la pena fija establecida po-drá ser aumentada hasta un máximo de cinco (5) años; de mediar circunstancias atenuantes, podrá ser reducida hasta un mínimo de dos (2) años. (Énfasis suplido).(34)
Según se desprende, la intención expresa del legislador fue que las prohibiciones y los remedios proscritos fueran oponibles al “patrono” del obrero perjudicado. Para aclarar a quién se refiere el término patrono, el Art. 2 de la Ley Núm. 115-1991, según vigente al momento de los hechos del presente caso, definía patrono como: “cualquier persona que tenga uno o más empleados. Incluye a los agentes del patrono”. (Énfasis suplido).(35)
En el caso Rosario Toledo v. Dist. Kikuet, Inc., 151 DPR 634 (2000), tuvimos la oportunidad de analizar la defini-ción de patrono provista en varios estatutos relacionados a leyes laborales.(36) Luego de analizar el texto de las dispo-siciones de ley relacionadas al concepto “patrono”, resolvi-mos que los supervisores, oficiales, administradores y agentes de un patrono responden en su carácter personal, además del patrono real, por sus propios actos de hostiga-miento sexual en el empleo. En ese sentido, hicimos exten-siva la definición de “patrono” a una persona quien era es patrono real y al mismo tiempo el autor directo de la con-ducta imputada es responsable por los actos proscritos.
Ciertamente, el caso Rosario v. Dist. Kikuet, Inc., supra, se da en el contexto de una situación de discrimen por ra-zón de sexo y hostigamiento sexual y no en el contexto de *401represalia, como en el presente caso. Sin embargo, en la controversia ante nos, al igual que en el caso citado, el autor directo de la conducta patronal que provocó el des-pido por represalias fue desplegada por la misma persona. Es decir, por el patrono real y también por el agente o supervisor directo del señor Santiago Nieves, ambos con el mismo poder y control de un patrono. Como mencioné, para llegar a esta conclusión, hicimos un análisis de la definición de patrono provista en cada uno de los mencio-nados estatutos y que reseñamos a continuación.
El Art. 2(2) de la Ley Núm. 17 (29 LPRA sec. 155a(2)) (hostigamiento sexual en el empleo) define patrono como
[...] toda persona natural o jurídica de cualquier índole, el Gobierno del Estado Libre Asociado de Puerto Rico, inclu-yendo cada una de sus tres Ramas y sus instrumentalidades o corporaciones públicas, los gobiernos municipales y cualquiera de sus instrumentalidades o corporaciones municipales, que con ánimo de lucro o sin él, emplee personal mediante cual-quier clase de compensación y sus agentes y supervisores. [...] (Énfasis suplido).
Por su parte, el Art. 2(2) de la Ley Núm. 69 (29 LPRA sec. 1322(2)) (discrimen por razón de sexo) dispone que pa-trono
[i]ncluye a toda persona natural o jurídica que emplee obre-ros, trabajadores o empleados, y al jefe, funcionario, agente, oficial, gestor, administrador, superintendente, capataz, ma-yordomo o representante de dicha persona natural o jurídica. (Énfasis suplido).
Por último, el Art. 6(2) de la Ley Núm. 100 (29 LPRA sec. 151(2)) (discrimen en el empleo), ofrece una definición muy similar de patrono, al disponer que:
[i]ncluye a toda persona natural o jurídica que emplee obre-ros, trabajadores o empleados, y al jefe, funcionario, agente, oficial, gestor, administrador, superintendente, capataz, ma-yordomo, agente o representante de dicha persona natural o jurídica. [...] (Énfasis suplido).
*402Partiendo de las definiciones transcritas, en Rosario v. Dist. Kikuet, Inc., supra, pág. 643, expresamos que las dis-posiciones de ley discutidas eran claras y estaban libres de ambigüedad, ya que incluían “a los supervisores, oficiales, administradores y agentes de [e]ste, e invoca [ba]n la inten-ción inequívoca de la Asamblea Legislativa de responsabi-lizarlos por actos de hostigamiento sexual en el empleo cuando dichos actos [eran] cometidos por [e]stos”.
En ese contexto, es forzoso concluir que el lenguaje y la definición que la Ley Núm. 115-1991 da, al igual que las precitadas leyes laborales, al término “patrono” no se li-mita al patrono real o dueño de la empresa, sino que se extiende a sus agentes y toda persona responsable de la conducta en cuestión, sin distinción de clase alguna. (37) Como observamos previamente, la definición de patrono en esta, según vigente al momento de los hechos, dirigía su prohibición a los patronos, pero más adelante aclaraba que este término “incluye a los agentes del patrono”.(38)
h — í I — f i — 1
Sobre la reclamación del señor Santiago Nieves en cuanto a la responsabilidad de los recurridos al amparo del Art. 1802 del Código Civil, supra, debo señalar que en múl-tiples instancias este Tribunal ha rechazado reconocer re-medios compensatorios, más allá de los expresamente pro-vistos en las leyes laborales.
A modo de ejemplo, en Rivera v. Security Nat. Life Ins. Co., 106 DPR 517 (1977), en el contexto de un empleado al que se le violó su derecho a no ser penalizado en el empleo por organizarse para mejorar sus condiciones de trabajo, re-solvimos que no se le podía exigir responsabilidad civil, a un patrono que infrinja las disposiciones de las Sees. 7 y 8 de la *403Ley Federal de Relaciones del Trabajo, Labor-Management Relations Act of 1947, sin que se probara que este incurrió en actuaciones torticeras más allá del acto del despido.(39)
Posteriormente, y partiendo de esa determinación, en Porto y Siurano v. Bentley P.R., Inc., 132 DPR 331 (1986), reiteramos la citada norma y explicamos que un obrero o trabajador contratado por tiempo indeterminado que es despedido sin justa causa solamente tiene derecho al reme-dio exclusivo que provee la Ley Núm. 80. Ello, debido a que de esta ley no surge ningún otro remedio que el que ella misma dispone.
A base de los dos casos previamente reseñados, en la reciente opinión de SLG Pagán-Renta v. Walgreens, 190 DPR 251 (2014), insistimos en que la interpretación de los asuntos relativos a los remedios que se solicitan al amparo de una ley especial laboral u obrero-patronal debe ser restrictiva. Consecuentemente, mantuvimos la postura de este Tribunal de rechazar la propuesta de que el legislador dejó la puerta abierta a la utilización de algún otro reme-dio o causa de acción, provista por alguna ley general. (40)
IV
Cónsono con la normativa expuesta, la primera contro-versia requiere analizar y determinar si el término pa-trono, según definido en la Ley Núm. 115-1991, incluye a sus agentes, supervisores y representantes. Ello, cuando se alega y posteriormente se prueba que estos incurrieron en los actos de represalia delimitados en el citado estatuto.
Como mencioné, esta discusión ha sido objeto de la aten-ción de varios paneles del Tribunal de Apelaciones. En al-gunas instancias ese foro apelativo se ha negado a recono-cer una acción personal contra los agentes de los patronos. *404En estos casos, ha razonado que del texto de la ley no surge una causa de acción personal contra los agentes de una em-presa por actos propios de represalia tomados en contra de algún obrero.(41) Mientras que en otras instancias, diferen-tes paneles han utilizado como norte el caso de Rosario v. Dist. Kikuet, Inc., supra, y han resaltado que la definición de patrono de la Ley Núm. 115-1991, incluye a los agentes. Consecuentemente, han resuelto que la ley contra represa-lias sí permite una causa de acción contra un funcionario o agente del patrono en su carácter personal. (42) Como resul-tado, nos encontramos con ama variedad de dictámenes ca-rentes de omiformidad.
Esta misma suerte la han enfrentado las determinacio-nes del Tribunal Federal para el Distrito de Puerto Rico en tomo a la controversia planteada. En algunas instancias ese Foro ha citado nuestras expresiones en distintas opi-niones sobre derecho laboral(43) como ejemplo de la tenden-cia de este Tribunal a interpretar las leyes obrero-patronales de forma liberal a favor de los empleados. Con-forme a ello, han concluido que la Ley Núm. 115-1991 pro-vee una causa de acción personal contra un supervisor que ejerce actos de represalia hacia un empleado de la compa-ñía para la que trabaja.(44) Mientras que otros dictámenes, haciendo un análisis más restrictivo, han concluido que esta Ley Núm. 115-1991 no contempla una causa de acción personal contra los empleados del patrono.(45)
*405El señor Santiago Nieves solicita que para contestar a la interrogante que enfrentamos usemos como marco de refe-rencia la determinación de este Tribunal en Rosario v. Dist. Kikuet, Inc., supra. Como reseñé previamente, en ese caso expresamos que las leyes que prohíben el hostigamiento sexual, el discrimen por razón de género y el discrimen en el empleo, especifican que los supervisores, oficiales, adminis-tradores y agentes de una compañía estaban comprendidos en la definición de patrono que estas proveen.(46) Concluimos que este hecho representaba la intención inequívoca del le-gislador de imponer responsabilidad personal a los agentes de un patrono que incurre en actos de hostigamiento sexual. Nótese que la definición de la Ley Núm. 115-1991, según vigente al momento de los hechos que nos ocupan incluye a los agentes de este como parte de su definición.
Erróneamente la Opinión Mayoritaria señala que tal mención es un reflejo de la intención legislativa de imponer responsabilidad vicaria a los patronos por las actuaciones de sus agentes. Entiendo que al igual que los preceptos analizados en Rosario v. Dist. Kikuet, Inc., supra, esta de-finición establece una causa de acción individual contra los oficiales de una compañía que hubieran incurrido en actos de represalia contra un empleado.
El historial legislativo de la Ley Núm. 115-1991, está huérfano de una discusión que atienda de forma directa la controversia que nos planteamos. No obstante, tras un análisis de este no encuentro ningún indicador de que el legislador hubiese pretendido excluir a los agentes del pa-trono de la responsabilidad civil legislada para los actos de represalia. Por el contrario, surge diáfanamente la inten-ción de expandir al máximo el alcance de la protección a los empleados que sean víctimas de represalias. Así, la Expo-sición de Motivos del estatuto en discusión consagra la ur-gencia de conceder remedios adicionales, a los previamente disponibles, entre ellos compensación por daños reales y *406emocionales y honorarios de abogado. Además, como ya vi-mos, se tipificaron como delito los actos de represalia im-poniendo responsabilidad criminal a los patronos que par-ticiparan en la decisión de despedir a un empleado que ejerciera alguna de las actividades protegidas.(47)
Asimismo, surge de los informes de las distintas Comi-siones de lo Jurídico, del Trabajo, Asuntos del Veterano y Recursos Humanos de la Cámara y del Senado la intención de ampliar las definiciones de “empleado”, “patrono” y “persona”, hasta ese momento contempladas en los estatutos laborales disponibles. A modo de ejemplo, véase el Informe del Senado, de las Comisiones de lo Jurídico y de Trabajo y Asuntos del Veterano y Recursos Humanos del 22 de junio de 1991 sobre el P. del S. 987, págs. 2-3, donde las referi-das comisiones establecieron que estas definiciones debían ampliarse de forma tal que se entendiera que la ley sería “de aplicación a todo empleado, patrono o persona sin dis-tinción de puesto, corporación o entidad”. Es plausible con-cluir que el legislador, al realizar semejante salvedades, tuvo la intención de responsabilizar en su carácter personal al autor directo de los actos de represalias.
Recientemente la Asamblea Legislativa aprobó la Ley Núm. 169-2014, a los fines de enmendar la definición de patrono en la Ley Núm. 115-1991 “para establecer clara-mente su alcance”. (48) Una vez más, la Asamblea Legisla-tiva reafirmó la política pública de alta estima a la protec-ción de los derechos de los trabajadores y extendió el alcance de la Ley de Represalias. La nueva definición del estatuto dispone que “Patrono”:
Significa todos los patronos por igual, sean estos patronos públicos o privados, corporaciones públicas o cualquiera otra denominación de patronos que exista en el presente o se cree en el futuro, toda persona natural o jurídica de cualquier índole, *407incluyendo el Gobierno del Estado Libre Asociado de Puerto Rico, sus tres Ramas y sus instrumentalidades o corporaciones públicas, los gobiernos municipales y cualquiera de sus instru-mentalidades o corporaciones municipales, que con ánimo de lucro o sin él, emplee personas mediante cualquier clase de compensación y sus agentes y supervisores. [...] (Énfasis suplido). 29 LPRA see. 194.
La citada enmienda, aunque aprobada con posterioridad a los hechos del caso de autos, nos arroja luz en cuanto a la intención legislativa de responsabilizar a los agentes del pa-trono en su carácter personal. Ante la oportunidad de en-mendar la definición de patrono, el legislador aclaró que pa-trono, para efectos de la Ley Núm. 115-1991, incluye a “toda persona natural o jurídica de cualquier índole”. Asimismo, en lugar de suprimir la inclusión de los agentes, añadió a los supervisores que le representan. Todo esto no es más que una expresión clara e inequívoca de la intención del legisla-dor de imponer responsabilidad personal a los agentes de un patrono que incurre en actos de represalia.
Por otra parte, en Rosario v. Dist. Kikuet, Inc., supra, destacamos que resultaría en un contrasentido otorgarles inmunidad a los supervisores, oficiales, administradores y agentes de un patrono, es decir a los autores directos de los daños resultantes de un acto de hostigamiento sexual, y hacer al patrono real o dueño de una empresa único responsable. Forzoso es llegar a la misma conclusión ante la controversia que hoy atiende este Tribunal.
La participación ciudadana en los procesos de investiga-ción y adjudicación de los foros legislativos, administrativos y judiciales es de obvia y vital importancia. Al crear una causa de acción que castiga los actos de represalias por ofre-cer testimonio, expresión o información ante alguno de estos foros, el legislador trató de fomentar esa colaboración. Por ello, nuestra interpretación del estatuto debe tener el efecto de servir de aliciente para que los trabajadores, parte vulnerable en una relación obrero-patronal, se sientan protegi-dos en caso de ser compelidos o que motu proprio participen *408de esos procesos. Del mismo modo, resulta imperativo pro-teger a aquellos empleados que reclaman algún derecho o protección que nuestro ordenamiento les provee. Sin embargo, hoy lamentablemente es otro el proceder.
Resulta contradictorio que la Opinión Mayoritaria plan-tea que “la represalia en sí no constituye un acto [que pueda llevar a cabo] un agente que no ostenta poder sobre la situa-ción laboral del empleado agraviado”. (49) Sin embargo, pre-cisamente en este caso quien comete los actos de represalias es el propio dueño de la empresa, persona con poder y control exclusivo de la situación laboral a la que se enfrentó el señor Santiago Nieves. Es decir, que quien participó direc-tamente de los actos proscritos fue el “patrono”, el “agente” o el “supervisor”, todos encamados en la misma persona. Esto refuerza aún más el hecho de que el lenguaje utilizado en la ley de represalias es cónsono con la intención del legislador de crear una causa de acción contra el “patrono” como persona jurídica y contra cualquier persona natural que incu-rra en la conducta proscrita.
No podemos soslayar el hecho de que, por lo general, los actos de represalia que la Ley Núm. 115-1991 pretende suprimir, en la mayoría de las ocasiones, son ejecutados por los supervisores, gerenciales o agentes de una empresa. Esto es así por el hecho de que son estas las per-sonas que están en mayor contacto con los empleados de los patronos. Ahora bien, no es menos cierto que estos actos podrían, como ocurrió en este caso, darse en un escenario en el que “patrono” y “agente” sean la misma persona con capacidad de afectar los ámbitos cuyo poder, por lo general, lo ejerce el patrono como entidad con control pleno. Con-forme a ello, una Mayoría de este Tribunal pretende otor-garle inmunidad a este por actos propios de represalia, dis-minuyendo así el efecto disuasivo que procuró el legislador para evitar las conductas proscritas.
*409Por otra parte, no podemos hacer abstracción de los re-medios provistos por la Ley Núm. 115-1991. Una Mayoría entiende que estos pueden ser únicamente reclamados a la entidad o persona que se identifique como el patrono real y no a ningún sujeto que actúe como autor directo de los actos prohibidos, pudiendo ser este el propio patrono. Sin embargo, una lectura del estatuto en cuestión nos lleva a una conclusión distinta. No solo la Ley Núm. 115-1991 pro-vee compensación por daños reales, angustias mentales y gastos de honorarios de abogado, los cuales son claramente oponibles ante un individuo en su carácter personal, sino que, como ya vimos, el estatuto contempla una sanción criminal que implica una pena de reclusión. (50)
Resulta en un absurdo resolver que la pena de reclusión fue incluida para serle impuesta a los patronos como per-sonalidad jurídica. Para justiciar a los patronos en esa ca-pacidad, la Ley Núm. 115-1991 impuso la pena de multa. Ello, cónsono con lo establecido en el Código Penal de Puerto Rico en cuanto a las penas para personas naturales y las penas para personas jurídicas.(51) Es evidente que la intención del legislador al imponer una pena de reclusión oponible únicamente a una persona natural, fue responsa-bilizar en su carácter personal a los agentes del patrono, autor directo de los actos de represalia.
Reitero que, en nuestra jurisdicción, existe una preemi-nente política pública que persigue eliminar toda represa-lia contra un empleado que colabora con algún foro legis-lativo, administrativo o judicial, así como los actos de represalia contra el empleado que reclama algún derecho o protección que le provee el ordenamiento. Con ello en mente, entiendo que, contrario a lo que concluye una Ma-yoría de este Tribunal, a la luz del historial legislativo, de las normas de hermenéutica aplicables y de la más re-ciente expresión legislativa respecto el alcance de la Ley *410Núm. 115-1991, esta sí establece una causa de acción individual contra los oficiales de una compañía que hubieran incurrido en actos de represalia contra un empleado. Con-secuentemente, los remedios provistos en la ley son oponi-bles a todo supervisor, oficial, administrador y agente de una empresa, por aquellos actos que este haya ejecutado, así como al patrono real del empleado afectado.
Ciertamente la responsabilidad personal debe estar condicionada a que el acto de represalia sea cometido por el agente del patrono. La única persona con capacidad para contratar a un empleado y mantenerlo en nómina es el patrono real de una empresa. Por lo tanto, un despido re-presenta un acto ejecutable solamente por el patrono que contrató. No cualquier agente puede ser responsabilizado en su carácter personal por el despido de un empleado. Es decir, un supervisor que se limita a informar la determina-ción del patrono de despedir a un empleado en represalias por alguna actividad protegida, no debe ser responsabili-zado por tal decisión. Será responsable en su carácter personal aquel agente que participe en la decisión de despedir a un empleado por este haber ofrecido testimonio ante al-guno de los foros investigativos proscritos.
Hago notar que el caso que hoy nos ocupa no ha llegado a la etapa del juicio. No obstante, si en su día se demos-trara que el despido del señor Santiago Nieves fue el resul-tado de represalias por su colaboración con el Departa-mento de Hacienda y que los recurridos fueron las personas que participaron y tomaron tal decisión, estos úl-timos deberían responder en su carácter personal, en con-formidad con lo dispuesto en la Ley Núm. 115-1991.
Por último, en cuanto a la causa de acción al palio del Art. 1802 del Código Civil, supra, por las alegadas actua-ciones torticeras de los recurridos nuestro ordenamiento jurídico dispone que, en aquellos casos de índole obrero-patronal, un empleado al que se le violen sus derechos la-borales no tiene a su disposición remedios adicionales, ni el *411patrono se expone a sanciones penales, más allá que las sanciones y compensaciones contenidas en las leyes labo-rales especiales. Ello, siempre y cuando el empleado no logre demostrar un acto torticero, o se le impute al patrono alguna actuación tipificada como delito, independiente al acto de despido o discrimen regulado en el estatuto laboral pertinente.
En vista de lo anterior, el reclamo del señor Santiago Nieves, tanto en su querella como en sus distintas compa-recencias ante los foros judiciales que han intervenido en la controversia, se limita a alegar que fue despedido en represalia por su colaboración con el Departamento de Hacienda. Por lo tanto, es mi criterio que, ante la ausencia de un reclamo de algún acto torticero independiente al des-pido, los recurridos no son responsables al amparo del Art. 1802 del Código Civil, supra.
V
Por todos los fundamentos esbozados disiento del dicta-men de la Mayoría del Tribunal en cuanto a no imponer responsabilidad personal sobre los agentes de un patrono. Por otro lado, en referencia al reclamo del peticionario me-diante el Art. 1802 del Código Civil, supra, coincido con el criterio mayoritario. Por lo tanto, devolvería el caso al Tribunal de Primera Instancia para que continúe con los pro-cedimientos y resuelva en conformidad con lo expuesto.

 Véase Alegato de la parte peticionaria, pág. 3.


 íd., págs. 5-6.


 íd., pág. 4.


 Véase Contestación a la querella, Apéndice de la Apelación, pág. 14.


 Véase Alegato de la parte peticionaria, pág. 5.


 Véase, Querella, Apéndice de la Apelación, págs. 1-8.


 29 LPRA 186a et seq.


 29 LPRA sec. 194 et seq.


 31 LPRA secs. 5141 y 5142.


 Los recurridos comparecieron sin someterse a la jurisdicción del tribunal. Alegaron que sus emplazamientos no fueron diligenciados conforme a los requisitos de notificación de las Reglas de Procedimiento Civil, Las partes litigaron este particular a través de múltiples mociones ante el foro primario. Sin embargo, al igual que el Tribunal de Apelaciones debemos destacar que, independientemente de la sufi-ciencia en los emplazamientos, los recurridos presentaron una contestación a la que-rella en la que respondieron las alegaciones en su contra y presentaron defensas afirmativas. Esos actos constituyeron una sumisión voluntaria de los recurridos a la jurisdicción del foro primario. Véanse: Mercado v. Panthers Military Soc., Inc., 125 DPR 98 (1990); Echevarría Jiménez v. Sucn. Pérez Meri, 123 DPR 664, 686 (1989).


 Véase, Contestación a la querella, Apéndice de la Apelación, págs. 9-20.


 Véase Orden, íd., págs. 48-50.


 íd.


 Moción en cumplimiento de orden, íd., págs. 53-55,


 Réplica a la moción en cumplimiento de orden, íd., págs. 58-63.


 Dúplica a réplica a moción en cumplimiento de orden, id., págs. 64-68.


 Sentencia parcial, id., págs. 69-70.


 Certiorari ante el Tribunal de Apelaciones, id., págs. 74-88.


 Sentencia del Tribunal de Apelaciones, id., págs. 89-110.


 El señor Santiago Nieves acudió mediante un recurso de apelación, el cual acogimos como un certiorari por ser el recurso adecuado.


 Véanse: Art. 14 del Código Civil de Puerto Rico, 31 LPRA sec. 14; Cordero Jiménez v. UPR, 188 DPR 129, 138 (2013); S.L.C. Rivera Carrasquillo v. A.A.A., 177 DPR 345, 362 (2009).


 íd.


 R.E. Bernier y J. A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. JTS, 1987, Vbl. I, pág. 241.


 Aquino González v. A.E.E.L.A., 182 DPR 1, 39 (2011); Morales et als. v. Marengo et als., 181 DPR 852, 859 (2011).


 Asoc. Fcias. v. Caribe Specialty et al. II, 179 DPR 923, 938-939 (2010); Pueblo v. Zayas Rodríguez, 147 DPR 530, 537 (1999).


 Dorante v. Wrangler of P.R., 146 DPR 408, 417 (1998)


 Cordero Jiménez v. UPR, supra, pág. 139; Acevedo v. P.R. Sun Oil Co., 145 DPR 752, 768 (1998).


 Whittenburg v. Col. Ntra. Sra. del Carmen, 182 DPR 937, 951 (2011); Jiménez, Hernández v. General Inst., Inc., 170 DPR 14, 41 (2007).


 1991 (Parte 1) Leyes de Puerto Rico 956, 957.


 29 LPRA sec. 194(a); Rivera Prudencio v. Mun. de San Juan, 170 DPR 149, 169 (2007).


 Art. 2 de la Ley Núm. 115-1991 (29 LPRA sec. 194a).


 Íd. Véase, también, Feliciano Martes v. Sheraton, 182 DPR 368, 393 (2011).


 Exposición de Motivos de la Ley Núm, 115-1991, Leyes de Puerto Rico, supra, pág. 957.


 29 LPRA sec. 194b.


 29 LPRA seo. 194 (ed. 2009).


 Entre estas, la Ley Núm. 17 de 22 de abril de 1988 (29 LPRA see. 155 et seq.) (Ley de Hostigamiento Laboral en el Empleo); La Ley Núm. 69 de 6 de julio de 1985 (29 LPRA see. 1821 eí seq.) (Ley de Discrimen por razón de Sexo), y la Ley Núm. 100 de 30 de junio de 1959 (29 LPRA see. 146, et seq.) (Ley de Discrimen en el Empleo).


 Íd., pág. 645.


 29 LPRA sec. 194.


 Íd., pág. 527.


 Íd., pág. 260.


 A modo de ejemplo, véanse: Benavent Stoner v. Caribbean Harbor Pilots Trust Funds, KLAN201100798; Sánchez Barreto v. Swiss Just De Puerto Rico, Inc., KLCE200300904.


 Véanse: Rivera Velázquez v. Edwards Lifesciences Corp., KLAN200500285; Dones Batista v. Municipio de Canóvanas, KLCE200800520.


 Entre estas: Rosario v. Distribuidora Kikuet, Inc., supra; Irizarry v. J & J Const. Prods. Co., Inc., 150 DPR 155 (2000); Ramírez de Ferrer v. Mari Bras, 142 DPR 941 (1997).


 Véanse: Hernández v. Raytheon Serv. Co. P.R., 2006 WL 1737167 (D. PR 2006); Arroyo-Perez v. Demir Group Intern., 733 F.Supp.2d 322, 324 (D. PR 2010).


 Véanse: Torres v. House of Representatives of the Commonwealth of P.R., 858 F.Supp.2d 172 (D. PR 2012); Rivera Maldonado v. Hospital Alejandro Otero Lopez, 614 F.Supp.2d 181 (D. PR 2009).


 Véase la Parte II-B de esta Opinión disidente y concurrente.


 Íd.


 Véase Exposición de Motivos de la Ley Núm. 169-2014 (2014 (Parte 2) Leyes de Puerto Rico 1646).


 Opinión mayoritaria, pág. 380.


 Art. 4 de la ley (29 LPRA sec. 194b).


 Véanse: Art. 48 y 75 del Código Penal (33 LPRA secs. 5081 y 5111).